DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 11 are pending in this application.
Response to Amendments and Arguments
Applicant’s amendment to the independent and dependent claims is being considered.
Applicant's request for the antecedent basis rejection has been withdrawn.
Applicant’s arguments, amendments and request to withdraw the 35 USC 101 rejections is persuasive and hence, the 35 USC 101 rejections has been withdrawn.
Applicant’s arguments filed November 27, 2020 with respect to claim rejections under KOTZIN in view of HANNON have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USPGPUB 2009/0254514 A1 issued to Gregory Adair et al. (“Adair”).
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
Interpretation of Claims-Broadest Reasonable Interpretation
During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the 
	In response to the arguments:
Dictionary meaning for enable/disable is give (someone or something) the authority or means to do something and/or to make (someone or something) able to do or to be something or to make (something) possible. 
Similarly, Kotzin discloses methods and device for learning electromagnetic signals, saving the signals, and pairing the signals with commands interpreted by a processor. The methods comprise the steps of detecting an electromagnetic signal transmitted from an external device; converting the detected electromagnetic signal into a numerical representation; placing the numerical representation into an array; associating the array with a reference or transforming the array with an algorithm and adding the reference or transformation into a memory table; and associating the reference or transformation with a computer command or combination of computer commands and adding the associated computer command or combination of commands into the memory table.  Kotzin detects, converting and associating the array  (table(s)) with a reference or transforming the array with an algorithm and adding the reference or transformation into a memory table; and associating the reference or transformation with a computer command or combination of computer commands and adding the associated computer command or combination of commands into the memory table. Hence, arguments are moot. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies the ability to store and dynamically enable or disable multiple databases stored in a single device. ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 recites “a database using a computer”, “at least one database containing one or more tables”. Examiner interpreted this limitation as one database and one table.
Hence, arguments are moot. 
In response to dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Hence, arguments are moot. 

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over USPGPUB 2013/0004178 A1 issued to Jason Kotzin (hereinafter “Kotzin”) and in view of USPGPUB 2009/0254514 issued to Gregory Adair et al. (hereinafter “Adair”).
With respect to claim 1, KOTZIN teaches a method for enabling and disabling databases containing representations of electromagnetic signals (learning remote controls are available in various forms.  These remote controls are able to learn infrared signals either using a preset code or reading in an infrared signal and saving it in internal memory (abstract, Para [0002]. Memory can be “database”); fig. 4, [0029] one method for playing back a signal and associated command stored in a lookup table and detected infrared signal edges are captured based on detection of each edge of the signal and the detected timer values are recorded into an array, also see fig. 8, Kotzin gives someone or something the authority or means to do something and/or to make (someone or something) able to do something),  comprising:

conversion of the retrieved tables to a human user readable format (abstract: converting the detected electromagnetic signal into a numerical representation (a human readable format; placing the numerical representation into an array; [0028]: The algorithm converts the associated array of values to a unique hash code.). 
KOTZIN does not explicitly teach a user initiating a process to enable or disable a database using a computer; retrieving at least one database containing one or more tables and visual presentation of the human user readable format to the user as claimed.
However, Adair discloses a user initiating a process to enable or disable a database using a computer; retrieving at least one database containing one or more a database table can be queried using more than one combination of column(s) to retrieve requested data stored in the database table. A method for handling requests for data stored in database tables. (multiple database being discussed, see Adair, Abstract, Para [0001 – 0002], Return module 310 will return data retrieved from execution of the selected database query (e.g., display retrieve data on a display screen) see Para [0024]).
Therefore, it would have been obvious toone of ordinary skill in the art before the effective filing date of the invention was made to the teachings of KOTZIN with the teachings of Adair.  One having ordinary skill in the art would have found it motivated to utilize of detecting an electromagnetic signal transmitted from an external device; the detected electromagnetic signal is converted into a numerical representation being placed into an array (table) which is associated with a reference or transformed with an hash algorithm and the reference or transformation is added into a memory table. (fig. 1 and abstract) of KOTZIN of initiating a process and display the result to the user ([0026] [0028] [0064]), as taught by Adair in order to handle a request of data stored in a database table of a database of a data processing system i.e. computer.  
Modification would enable handling the request for data stored in the database table in an effective manner, thus improving the suboptimal application performance of the database table during query execution.


.
With respect to claim 3, KOTZIN teaches wherein the visual presentation is on a remote control ([0042]: allow for any standard infrared remote control to be used to send standard computer commands to a computer.).
With respect to claim 4, KOTZIN teachs a method for enabling and disabling databases containing representations of electromagnetic signals (abstract, [0002]); fig. 4, [0029] one method for playing back a signal and associated command stored in a lookup table and detected infrared signal edges are captured based on detection of each edge of the signal and the detected timer values are recorded into an array, also see fig. 8) comprising:
connecting a device containing one or more databases to a second device (available for connecting third party remote controls to a computer that provide for control over computer functions (KOTZIN’s [0002] [0003] [0034] [0037]); initiating a process whereby the first device identifies the second device; and enabling one or more databases corresponding to the identified second device. 
Adair discloses input/output or I/O devices 408a-b (including, but not limited to, keyboards, displays, pointing devices, etc.) are coupled to data processing system 400. I/O devices 408a-b may be coupled to data processing system 400 directly or indirectly through intervening I/O controllers (not shown) and a network adapter 410 is coupled to data processing system 400 to enable data processing system 400 to become coupled 
Therefore, it would have been obvious toone of ordinary skill in the art before the effective filing date of the invention was made to the teachings of KOTZIN with the teachings of Adair.  One having ordinary skill in the art would have found it motivated to utilize of detecting an electromagnetic signal transmitted from an external device; the detected electromagnetic signal is converted into a numerical representation being placed into an array (table) which is associated with a reference or transformed with an hash algorithm and the reference or transformation is added into a memory table. (fig. 1 and abstract) of KOTZIN of initiating a process and display the result to the user ([0026] [0028] [0064]), as taught by Adair in order to handle a request of data stored in a database table of a database of a data processing system i.e. computer.  
Modification would enable handling the request for data stored in the database table in an effective manner, thus improving the suboptimal application performance of the database table during query execution.

With respect to claim 5, KOTZIN teaches wherein the first device contains a processor and firmware configured to store to identify the second device (fig. 3, [0027]: the process for reading and capturing a particular infrared signal may also be implemented through firmware or hardware).  

 With respect to claim 7, KOTZIN teaches  wherein the second device is identified based on known hardware configurations stored in the first device ([0034] [0035]).
With respect to claim 8, KOTZIN teaches a  method for enabling and disabling databases containing representations of electromagnetic signals ((abstract, [0002]); fig. 4, [0029] one method for playing back a signal and associated command stored in a lookup table and detected infrared signal edges are captured based on detection of each edge of the signal and the detected timer values are recorded into an array, also see fig. 8) comprising:) comprising:
a user initiating a process to enable or disable a database using a remote control command; the remote control command resulting in retrieving tables of stored hash values representing electromagnetic signals; conversion of the retrieved tables to a human user readable format; and visual presentation of the human user readable format to the user (([0025]: learning option for reading and capturing a particular infrared signal sent by an external device.  The sequence start occurs when the infrared signal is first detected on the first logical edge transition of the signal; [0027]: The process for reading (retrieving) and capturing a particular infrared signal may also be implemented through firmware or hardware as is known by someone of ordinary skill in the art.  The start (initializing) of the software sequence occurs when the first edge is detected. [0025]: The hash code (hash value) and associated command or combination of commands is then added to a lookup table (fig. 8). Once the hash code and associated 
KOTZIN does not explicitly teach a user initiating a process to enable or disable a database using a computer; retrieving at least one database containing one or more tables and visual presentation of the human user readable format to the user as claimed.
However, Adair discloses a user initiating a process to enable or disable a database using a computer; retrieving at least one database containing one or more tables and visual presentation of the human user readable format to the user (Adair discloses a database table can be queried using more than one combination of column(s) to retrieve requested data stored in the database table. A method for handling requests for data stored in database tables. (multiple database being discussed, see Adair, Abstract, Para [0001 – 0002], Return module 310 will return data retrieved from execution of the selected database query (e.g., display retrieve data on a display screen) see Para [0024]).
Therefore, it would have been obvious toone of ordinary skill in the art before the effective filing date of the invention was made to the teachings of KOTZIN with the 
Modification would enable handling the request for data stored in the database table in an effective manner, thus improving the suboptimal application performance of the database table during query execution.

Claims 9, 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over KOTZIN in view of Adair and further in view of HAUBRICH et al. (20150194048, hereinafter as HAUBRICH).
With respect to claims 9-11, KOTZIN in view of Adair teach the method as discussed in claim 8.  
KOTZIN and Adair disclose claimed invention substantially as claimed.
However, KOTZIN in view of Adair do not explicitly teach wherein the user initiates the process to enable or disable a database through a physical button on the remote control; wherein the user initiates the process to enable or disable a database through a capacitive or resistive touchscreen on the remote control; and wherein the 
However, HAUBRICH teaches universal remote control suitable for use in this manner which includes an internal microcontroller, an infrared transmitter and a receiver (or transceiver), and various physical command buttons (fig. 2, items 10 and 29, [0077] and [0064]); (touch screen ([0063] [0068]) and (voice command ([0142]).  
Therefore, it would have been obvious before the effective filing date 08/15/2018 of the claimed invention to the teachings of KOTZIN in view of Adair with the teachings of HAUBRICH.  One having ordinary skill in the art would have found it motivated to utilize of detecting an electromagnetic signal transmitted from an external device; the detected electromagnetic signal is converted into a numerical representation being placed into an array (table) which is associated with a reference or transformed with an hash algorithm and the reference or transformation is added into a memory table. (fig. 1 and abstract) of KOTZIN of having a universal remote control including various physical button commands ([0077] [0064]), as taught by HAUBRICH in order to exchange digital communications with an external source (e.g. USB, memory card, serial data line, parallel data line .  . . ). (HAUBRICH’s [0079]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

March 13, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162